Citation Nr: 0411768	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  99-21 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to the assignment of an evaluation in excess 
of 10 percent for bursitis of the left hip, from March 31, 
1995 to December 5, 1996.

2.  Entitlement to the assignment of an evaluation in excess 
of 20 percent for bursitis of the left hip, from December 5, 
1996.

3.  Entitlement to the assignment of an initial evaluation in 
excess of 60 percent for service-connected low back pain, 
with limitation of motion. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1959 to May 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), in which entitlement to an increased rating was denied 
for bursitis of the left hip.  In a November 1997 rating 
decision, the RO assigned a 10 percent rating, effective 
March 31, 1995.  In a June 1999 rating decision, the RO 
assigned a 20 percent rating, effective December 5, 1996.  
The veteran has indicated continued disagreement with the 
assigned ratings.

This matter also comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by a 
RO, in which service connection was granted for disability 
described for rating purposes as limitation of motion of the 
lower back (lower back disability).  These issues presented 
were remanded by the Board in January 2001.

The Board further notes that the veteran was denied 
entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU) in 
a May 2001 rating decision by a RO.  A notice of disagreement 
was received in May 2001, a statement of the case was issued 
in October 2002, and a substantive appeal was received in 
October 2002.  

All of the above issues were decided by the Board in an April 
2003 Board decision where the Board granted entitlement to 
TDIU, increased the veteran's lower back disability rating to 
60 percent, and denied increased ratings for bursitis of the 
left hip from March 31, 1995 to December 5, 1996, and from 
December 5, 1996 to the present.  The veteran then appealed 
the Board's April 2003 decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a December 2003 
Order, the Court vacated the Board's decision except for the 
grant of TDIU and the increase to 60 percent for lower back 
disability.  The Court remanded the case to the Board for 
further action consistent with a December 2003 Joint Motion 
of the parties. 

The Board directs the RO's attention to the fact that the 
grant of a 60 percent rating for low back pain, with 
limitation of motion, and the grant of TDIU in the Board's 
April 2003 decision were not vacated by the Court. 

This case is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.


REMAND

With regard to the lower back disability claim, the Board 
notes that VA's rating criteria for disabilities of the spine 
were amended, effective September 23, 2002, and then again 
amended, effective September 26, 2003.  See 67 Fed. Reg. 
54345-54349 (August 22, 2002) and 68 Fed. Reg. 51454-51458 
(August 27, 2003).  Consideration under the new criteria, as 
well as the old, is therefore necessary in accordance with 
statutory provisions regarding the effective dates for 
applying liberalizing law pursuant to 38 U.S.C.A. § 5110(g) 
(West 2003).  

In view of the fact that several years have passed since the 
most recent rating examinations and in recognition of the 
above-referenced changes in rating criteria, the Board 
believes it appropriate to schedule the veteran for current 
rating examinations to ensure a proper record for appellate 
review.  

Additionally, the Joint Motion upon which the Court's Order 
was based referenced the need to consider the appropriateness 
of an extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  In view of the need to return the case to the 
RO for additional development of the medical evidence, 
consideration of the provisions of 38 C.F.R. § 3.321(b)(1) 
should also be undertaken by the RO. 



Accordingly, this case is REMANDED for the following actions:

1.  The RO should review the record and 
take appropriate action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran was provided 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claims, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

2.  The veteran should be scheduled for 
appropriate VA examination(s) to 
ascertain the severity of his service-
connected bursitis of the left hip and 
lower back disability.  It is imperative 
that the claims file be made available to 
the examiner(s) for review in connection 
with the examination(s).  All medically 
indicated tests should be accomplished.  
All clinical and special test findings 
should be clearly reported to allow for 
evaluation under both the old and current 
versions of VA's diagnostic criteria for 
disabilities of the spine.  The 
examination should also include range of 
motion testing with special consideration 
as to whether or not there is additional 
functional loss due to pain, weakness, 
fatigue and incoordination.  The 
examiner(s) should expressly report their 
findings in this regard and, if possible, 
report the extent of any additional 
functional loss (in degrees) due to pain, 
weakness, fatigue, and incoordination 
(including during flare-ups).  

3.  The RO should then review the 
expanded record and determine whether 
increased ratings are warranted for 
service-connected bursitis of the left 
hip and lower back disability during the 
pertinent time periods as set forth in 
the listing of the issues on the cover 
page of this remand.  In addressing the 
lower back disability claim, the RO 
should consider both the old and the 
current rating criteria.  The RO should 
also expressly discuss the provisions of 
38 C.F.R. §§ 4.40, 4.45 in light of all 
examination findings.  Additionally, the 
RO should expressly consider whether 
action pursuant to 38 C.F.R. 
§ 3.321(b)(1) for extraschedular 
consideration is warranted.  The veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


